DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 17/244,173 filed on February 28, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1, 5 to 11, 15 to 21, and 24, are allowed.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022, and 04/14/2022 were filed before the mailing date of the notice of allowability.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 11, and 21.
More specifically, the prior art of record does not specifically suggest the combination of “routing the point subset of the second relation along a first path that includes a first one-sided interval join, the first one-sided interval join being a join of the first relation and the point subset of the second relation, the first one-sided interval join applying a first interval-join predicate that is implied by the geospatial-function predicate, the first interval-join predicate testing whether an expanded bounding box of the first geography data object has an intersection relationship with respect to the second geography data object, the expanded bounding box of the first geography data object being a bounding box of the first geography data object that is expanded in each of four directions by the specified distance; routing the non-point subset of the second relation along a second path that includes a cross join of (i) at least part of the first relation and (ii) the non-point subset of the second relation; obtaining query results at least in part by implementing a filter that applies the geospatial-function predicate to both an output of the first path and an output of the second path” and all the other limitations recited in independent claims 1, 11, and 21.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 11, and 21 are allowed.  The dependent claims 5 to 10, 15 to 20, and 24, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al., (U.S. Publication No. 2016/0019248) is directed to improving the execution of within-distance queries, and generating an expanded bounding geometry by expanding the geometry by the query distance to determine relationships between the geometries.  However, Hu does not appear to expressly disclose the application of interval-join predicates that are implied by the geospatial-function predicates to test whether an expanded bounding box of a first geography object has an intersection relationship with a second geography object, nor the routing of the point subset along a first path that includes a one-sided interval join, and the routing of the non-point subset along a second path that includes a cross join of the non-point subsets.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169